Citation Nr: 0126033	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  99-15 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to a waiver of the recovery of an overpayment 
of Department of Veterans Affairs (VA) additional 
compensation benefits for a dependent in the amount of 
$4,440, to include the issue of validity of the debt.

2.  Entitlement to a waiver of the recovery of an overpayment 
of VA additional vocational rehabilitation training 
subsistence allowance benefits for a dependent in the amount 
of $1,841.83, to include the issue of validity of the debt.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1969 to March 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Regional Office (RO) 
and the Committee on Waivers and Compromises (Committee) of 
the Department of Veterans Affairs (VA) regional office (RO) 
in Denver, Colorado.  


FINDINGS OF FACT

1.  In 1996, the veteran's fifth child was awarded Chapter 35 
benefits and elected to receive those benefits, but 
thereafter VA failed to remove the veteran's fifth child from 
his award of compensation benefits and vocational 
rehabilitation training subsistence allowance.  

2.  In 1998, VA discovered that the veteran was receiving 
additional VA compensation benefits and additional vocational 
rehabilitation training subsistence allowance for his fifth 
child who was receiving Chapter 35 benefits; action was taken 
to retroactively reduce the veteran's compensation award and 
additional vocational rehabilitation training subsistence 
award to remove the veteran's fifth child based on her 
election of Chapter 35 benefits.  

3.  The retroactive reduction in the veteran's compensation 
award and additional vocational rehabilitation training 
subsistence award resulted in the creation of two 
overpayments in the respective amounts of $4,440 and 
$1,841.83.

4.  The creation of the $4,440 indebtedness of additional 
compensation benefits was due to sole VA administrative 
error. 

5.  The creation of the $1,841.83 indebtedness of vocational 
rehabilitation training subsistence allowance benefits was 
due to sole VA administrative error. 


CONCLUSIONS OF LAW

1.  The overpayment of additional compensation benefits for 
the veteran's youngest child as a dependent in the amount of 
$4,440 is an invalid indebtedness.  38 U.S.C.A. §§ 
5112(b)(10) (West 1991); 38 C.F.R. §§ 3.500(b)(2) (2001).

2.  The overpayment of additional vocational rehabilitation 
training subsistence allowance benefits for the veteran's 
youngest child as a dependent in the amount of $1,841.83 is 
an invalid indebtedness.  38 U.S.C.A. §§ 5112(b)(10) (West 
1991); 38 C.F.R. §§ 3.500(b)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
pertinent RO and Committee decisions; the statements of the 
case; and the supplemental statement of the case, all sent to 
the veteran, of the reasons and bases for the denial of his 
claims.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decisions, 
statement of the case, and supplemental statement of the 
case, informed the veteran of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran has testified at two personal hearing and 
has submitted financial information.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  There 
is sufficient evidence of record to decide his claims 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 


Background

In February 1985, the veteran applied for VA disability 
compensation benefits.  In his application, the veteran 
indicated that he was married and had 5 children, all of whom 
were currently under the age of 18 years.  In a July 1985 
rating decision, service connection was granted for asthma, 
rated as 60 percent disabling, and for a left knee 
disability, rated as noncompensably disabling.  The veteran 
was notified of this award and of his procedural and 
appellate rights.  In the notification letter was a section 
titled "DEPENDENCY INFORMATION" which informed the veteran, 
in pertinent part, that if he had a service-connected 
disability rated at 30 percent disabling or more, he might be 
entitled to additional compensation for a spouse or unmarried 
children under the age of 18 years or under the age of 23 
years if the child was attending an approved school.  
Pursuant to his award of service connection, rated as 60 
percent disabling, the veteran was in fact awarded additional 
compensation benefits for his spouse and 5 children.  He was 
notified of the date of termination for the additional 
compensation for each child in August 1985, with the 
termination dates being their 18th birthdays.  

In August 1985, a VA Form 21-674, Request for Approval of 
School Attendance, was received from the veteran.  This form 
indicated that his first (eldest) child, who would be turning 
18 years of age in a few months, was attending school.  The 
veteran was seeking a continuation of his additional 
compensation benefits for this child as a dependent even 
though she would be over 18 years of age based on her school 
attendance.  It is noted that even though there was no 
application for Chapter 35 benefits at this time, that the VA 
Form 21-674, Request for Approval of School Attendance, did 
not inform the veteran that any approval of Chapter 35 
educational benefits would affect his award of additional VA 
compensation benefits based on having a dependent.  

In September 1985, the veteran was informed that additional 
compensation benefits were continued for that child as a 
dependent until July 1, 1986, the first day of the month 
following the child's graduation from high school.  In 
addition, the veteran was informed that included in his award 
were additional benefits for his spouse and children.  He was 
provided a VA Form 21-8764 which again notified the veteran 
that veterans having a 30 percent or more service-connected 
disability might be entitled to additional compensation 
benefits for a spouse and unmarried children of a certain 
age.  As noted, he was already in receipt of this type of 
additional compensation.  In addition, this form advised him 
to notify VA promptly of any change in his dependency status.  
However, it is noted that this form did not inform the 
veteran that any approval of Chapter 35 educational benefits 
would affect his award of additional VA compensation benefits 
based on having a dependent.  

In October 1985, a VA Form 21-674c was received from the 
veteran which again reiterated his first child's school 
information.  Again, this form did not inform the veteran 
that any approval of Chapter 35 educational benefits would 
affect his award of additional VA compensation benefits based 
on having a dependent.  

In May 1986, a VA Form 21-8960, Certification of School 
Attendance or Termination, was received which verified that 
the veteran's first child was attending school and was set to 
graduate at the end of that month.  

In a May 1986 letter, the veteran was informed that included 
in his award were additional benefits for his spouse and 
children and that he would continue to receive additional 
compensation benefits for his first child until June 1, 1986, 
the first day of the month after termination of school 
attendance.  The veteran was again provided a VA Form 21-
8764.  Again, this form did not inform the veteran that any 
approval of Chapter 35 educational benefits would affect his 
award of additional VA compensation benefits based on having 
a dependent.  

In May 1987, a VA Form 21-674, Request for Approval of School 
Attendance, was received from the veteran in which he 
reported that his first child had entered college and was 
expected to graduate in January 1989.  This form did not 
inform the veteran that any approval of Chapter 35 
educational benefits would affect his award of additional VA 
compensation benefits based on having a dependent.  In June 
1987, the veteran was informed that included in his award 
were additional benefits for his spouse and children and that 
he would continue to receive additional compensation benefits 
for his first child until February 1, 1989, the first day of 
the month after termination of school attendance.  The 
veteran was again provided a VA Form 21-8764 which did not 
inform the veteran that any approval of Chapter 35 
educational benefits would affect his award of additional VA 
compensation benefits based on having a dependent.  

In September 1987, a VA Form 21-674c was received from the 
veteran in which he indicated that his second child, who 
would turn 18 years of age the next month, was attending high 
school and that his expected date of graduation was in June 
1988.  This form did not inform the veteran that any approval 
of Chapter 35 educational benefits would affect his award of 
additional VA compensation benefits based on having a 
dependent.  

In October 1987, the veteran was informed that included in 
his award were additional benefits for his spouse and 
children and that he would continue to receive additional 
compensation benefits for his first child until February 1, 
1989, and that he would continue to receive additional 
compensation benefits for his second child until July 1, 
1988, the first day of the month after termination of school 
attendance.  The veteran was again provided a VA Form 21-8764 
which did not inform the veteran that any approval of Chapter 
35 educational benefits would affect his award of additional 
VA compensation benefits based on having a dependent.  

In April 1988, a VA Form 21-8960, Certification of School 
Attendance or Termination, was received which verified that 
the veteran's first child terminated classes in March 1988, 
and would not be returning to school.  In addition, another 
VA Form 21-8960, Certification of School Attendance or 
Termination, was received which verified that the veteran's 
second child was attending school and was set to graduate in 
June 1988.  

In April 1988, the veteran was informed that included in his 
award were additional benefits for his spouse and children 
and that he would continue to receive additional compensation 
benefits for his first child until April 1, 1988, the first 
day of the month after termination of school attendance, and 
for his second child until July 1, 1988, the first day of the 
month after termination of school attendance.  The veteran 
was again provided a VA Form 21-8764.  This form did not 
inform the veteran that any approval of Chapter 35 
educational benefits would affect his award of additional VA 
compensation benefits based on having a dependent.  

In a September 1988 rating decision, the disability rating 
for the veteran's asthma was increased to 100 percent.  In 
addition, basic eligibility to benefits under the Chapter 35 
educational assistance program was established except as to 
permanency.  In October 1988, the veteran was notified of 
this rating decision and of his procedural and appellate 
rights.  The veteran was informed that included in his award 
were additional benefits for his spouse and children.  The 
veteran was again provided a VA Form 21-8764 which did not 
inform the veteran that any approval of Chapter 35 
educational benefits would affect his award of additional VA 
compensation benefits based on having a dependent.  

In November 1988, the veteran's first child was informed that 
she was not entitled to Chapter 35 educational assistance 
since the record did not show that the veteran was both 
permanently and totally disabled.  This application is not of 
record.  Thereafter, the veteran appealed the permanency 
determination.  Thereafter, that issue was resolved in his 
favor and eligibility for the veteran's dependents to receive 
Chapter 35 educational assistance was established.  In 
January 1989, the veteran was also informed that his first 
child's application for Chapter 35 educational assistance was 
being processed.  In that letter, the veteran was not advised 
that approval of Chapter 35 educational benefits would affect 
his award of additional VA compensation benefits based on 
having a dependent.  However, the veteran was provided a VA 
Pamphlet 22-73-3, Summary of Educational Benefits.  The 
information provided in the Pamphlet advises that a son or 
daughter (of a veteran), eligible for pension, compensation, 
compensation or DIC based on school attendance, must elect 
which benefit to receive.  An election of educational 
assistance (under Chapter 35) is a bar to further payment of 
pension, compensation or DIC after the age of 18.

In January 1991, a VA Form 22-5490, Application for 
Survivors' and Dependents' Educational Assistance, was 
received from the veteran's second child in which this child 
applied for Chapter 35 benefits.  The application for Chapter 
35 benefits, contained a section titled "ELECTION (SON OR 
DAUGHTER ONLY)" which stated that an election of Chapter 35 
educational benefits generally prohibits further payments of 
compensation, pension, or dependency and indemnity 
compensation which might otherwise be payable based on school 
attendance.  Following this paragraph in the Chapter 35 
application is a section where the son or daughter certifies 
that he or she understands the effects of an election of 
Chapter 35 benefits and provides a specific date for the 
election.  The veteran's second child signed this 
application.  

Thereafter, the veteran's second child was awarded Chapter 35 
educational assistance.  He was informed that his delimiting 
date for use of those benefits was January 12, 1997.  The 
record does not show that the veteran was separately advised 
of this award nor was he separately advised that approval of 
Chapter 35 educational benefits would affect his award of 
additional VA compensation benefits based on having a 
dependent as his child had just elected Chapter 35 benefits.  

In correspondence received in February 1991, the veteran 
informed VA that he was receiving compensation benefits for 
his first daughter, but that she was married in January 1991, 
so these benefits should be terminated.  In a March 1991 
letter, VA informed the veteran that he had not been paid 
additional compensation benefits since April 1988, when she 
terminated her school attendance.  The veteran was advised 
that benefits had been paid directly to this child under the 
Chapter 35 educational assistance program, but were not being 
paid at this time.  Therefore, the veteran was informed that 
there would not be any adjustment to his VA compensation 
benefits.  The veteran was not advised that he was not 
permitted to receive additional compensation benefits for 
this child when she was receiving Chapter 35 benefits.  

In July 1991, the veteran provided the Social Security 
Administration numbers of his dependents.  He indicated that 
his second child was over the age of 21 years, but was a 
full-time student.  The veteran did not list his first child 
as she was no longer a dependent.  

In July 1993, a VA Form 21-674c, Request for Approval of 
School Attendance, was received from the veteran for his 
fourth child.  He indicated that she was beginning college 
and was expected to graduate in June 1997.  This form did not 
inform the veteran that any approval of Chapter 35 
educational benefits would affect his award of additional VA 
compensation benefits based on having a dependent.  In August 
1993, the veteran was informed that included in his award 
were additional benefits for his spouse and children and that 
he would continue to receive additional compensation benefits 
for his fourth child until July 1, 1997, the first day of the 
month after termination of school attendance.  The veteran 
was again provided a VA Form 21-8764 which did not inform the 
veteran that any approval of Chapter 35 educational benefits 
would affect his award of additional VA compensation benefits 
based on having a dependent.  

Apparently, the veteran's third child applied for Chapter 35 
benefits in approximately January 1993.  According to a VA 
Form 22-8945, Education Award, this child was awarded Chapter 
35 benefits.  There is a handwritten notation on that form 
which states that no additional compensation benefits are 
payable.  

Apparently, the veteran's fourth child applied for Chapter 35 
benefits in approximately September 1993.  According to a VA 
Form 22-8945, Education Award, this child was awarded Chapter 
35 benefits.  There is a handwritten notation on that form 
which states that no additional compensation benefits are 
payable and that the veteran had been paid for this dependent 
through her 18th birthday.  

In September 1993, the veteran was informed that his award 
had been adjusted to reflect the loss of a dependent child 
(the fourth child), in September 1993, effective as of her 
18th birthday.  In October 1993, the veteran was advised that 
the aforementioned adjustment resulted in an overpayment of 
$46.80.  The veteran was not separately notified of this 
child's award of Chapter 35 benefits and was not specifically 
told why she had been removed from his award as a school age 
child. 

In August 1995, a VA form 21-674c, Request for Approval of 
School Attendance, was received from the veteran for his 
fifth child.  He indicated that she was in high school and 
had graduated in May 1995.  This form did not inform the 
veteran that any approval of Chapter 35 educational benefits 
would affect his award of additional VA compensation benefits 
based on having a dependent.  In August 1995, the veteran was 
informed that included in his award were additional benefits 
for his spouse and last dependent child and that he would 
continue to receive additional compensation benefits for his 
fifth child until June 1, 1995, the first day of the month 
after termination of school attendance.  The veteran was 
again provided a VA Form 21-8764 which did not inform the 
veteran that any approval of Chapter 35 educational benefits 
would affect his award of additional VA compensation benefits 
based on having a dependent.  

The Board notes that the veteran's fifth child turned 18 
years of age in February 1995.  

Apparently, the veteran's fifth (last and youngest child) 
child applied for Chapter 35 benefits in approximately 
January 1996.  According to a VA Form 22-8945, Education 
Award, this child was awarded Chapter 35 benefits.  There is 
a handwritten notation on a VA internal memorandum form 
attached to that VA Form 22-8945 which states that the 
veteran's compensation benefits should be adjusted due to 
this child's award of Chapter 35 benefits.  No such 
adjustment action to the veteran's benefits was ever taken.

In the beginning of 1997, the veteran sought vocational 
rehabilitation training benefits which were approved.  
Included in his award was subsistence allowance which 
included additional benefits for his wife and youngest child.  

In April 1997, a VA Form 21-674, Request for Approval of 
School Attendance, was received from the veteran.  The 
veteran indicated that his fifth child began college in 
August 1996 and was expected to graduate in May 1999.  This 
form did not inform the veteran that any approval of Chapter 
35 educational benefits would affect his award of additional 
VA compensation benefits based on having a dependent.  
Thereafter, VA requested verification that this child was in 
fact enrolled in and attending school.  In July 1997, another 
VA Form 21-674, Request for Approval of School Attendance, 
was received from the veteran.  The veteran indicated that 
his fifth child was expected to graduate in May 1999.  This 
form did not inform the veteran that any approval of Chapter 
35 educational benefits would affect his award of additional 
VA compensation benefits based on having a dependent.

In July 1997, the veteran was informed that included in his 
award were additional benefits for his spouse and fifth 
child.  The veteran was advised that VA would continue 
payments for this child based on her school attendance until 
June 1, 1999, the first day of the month following her 
graduation.  The veteran was again provided a VA Form 21-8764 
which did not inform the veteran that any approval of Chapter 
35 educational benefits would affect his award of additional 
VA compensation benefits based on having a dependent. 

Thereafter, the veteran's wife died in January 1998.  He 
notified VA of this change in dependency status and furnished 
VA a copy of the Certificate of Death.  Since the veteran had 
been paid benefits for his wife for a brief period after she 
had died, he was notified that an overpayment of $228 had 
been created.  

In April 1998, a VA Form 21-8960, Certification of School 
Attendance or Termination, was received which verified that 
the veteran's fifth child was attending school and was 
expected to graduate in May 2000.  In April 1998, the veteran 
was informed that VA would only pay additional compensation 
benefits for the veteran's fifth child until February 2000, 
as she would be turning 23 years of age at that time.  

In another April 1998 letter, VA requested that the veteran 
submit a VA Form 21-674 for his fifth child.  In July 1998, 
the veteran was informed that his benefits on behalf of his 
fifth child would be terminated as he had not completed a VA 
Form 21-674.  

Thereafter, VA apparently discovered that the veteran had 
been paid additional compensation benefits for his fifth 
child as a school age dependent after she had elected to 
received Chapter 35 benefits.  As such, it determined that 
the veteran's additional compensation benefits that he had 
been paid for this child would be retroactively terminated.  

In July 1998, the veteran indicated that VA had made an 
administrative error regarding the payment to the veteran of 
additional benefits for his fifth child.  The veteran 
maintained that he reported to VA when his fifth child began 
receiving Chapter 35 benefits.  The veteran indicated that 
the vocational rehabilitation training division of the RO 
notified the adjudication division of the RO that the veteran 
was being paid dependency allowance, the adjudication 
division erroneously continued to pay the veteran for his 
fifth child on his compensation award.  The Board notes that 
this contention appears to be credible based on the internal 
memorandum attached to the VA Form 22-8945 for this child, as 
noted above.  

In September 1998, the RO determined that there was no 
administrative error.  The RO indicated that in order for an 
administrative error to have been made, the veteran could not 
have been at fault, but the veteran knew he was being 
overpaid and was at fault.  

In October 1998, the veteran was notified that an overpayment 
of $4,440 had been created.  This overpayment was created 
when the RO retroactively terminated the veteran's additional 
compensation for his fifth child effective from when she 
began receiving Chapter 35 benefits.  

In November 1998, the veteran thereafter requested a waiver 
of the recovery of the debt at issue.  The veteran indicated 
that the creation of the debt was not his fault and that he 
had reported all dependency information that he was supposed 
to report with regard to his daughter's school status.  The 
veteran also submitted a financial status report which showed 
that his net monthly income from wages, Social Security 
Administration payments, and VA disability payments, was 
exceeded by his monthly expenses in the amount of $173.  
However, the veteran listed his monthly expenses as including 
financial investments and also listed over $7800 in stocks 
and bonds.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In January 1999, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  
However, the Committee further determined that recovery of 
the overpayment of additional VA compensation benefits in the 
amount of $4,400 would not be against equity and good 
conscience.  The Committee determined that the veteran was at 
fault in the creation of the debt since he knowingly accepted 
benefits that he knew that he was not entitled to receive.  
It was noted that he had had other children receive Chapter 
35 benefits in the past (before his fifth child was awarded 
such benefits).  As such, the Committee indicated that the 
veteran was aware of his responsibilities.  In addition, the 
Committee determined that there was no financial hardship as 
some of the veteran's monthly expenses included investment 
deductions.  

In November 1998, the veteran was informed that his 
vocational rehabilitation subsistence allowance had been 
changed effective January 1, 1997 as he had lost a dependent 
at that time (the retroactive removal of the fifth child).  
This adjustment resulted in the creation of an overpayment in 
the amount of $1,841.83.  In January 1999, the veteran was 
again notified of the amount of this overpayment.  

A request for a waiver of the Chapter 31 overpayment was 
referred to the Committee.  In March 1999, the Committee 
considered the veteran's claim for waiver.  The Committee 
determined that there was no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue.  However, the Committee further 
determined that recovery of the overpayment of Chapter 31 
subsistence allowance in the amount of $1,841.83 would not be 
against equity and good conscience.  The Committee determined 
that the veteran was at fault in the creation of the debt 
since he failed to notify the VA and was unjustly enriched by 
accepting duplicate benefits.  It was noted that the 
veteran's child (the fifth child) elected to receive Chapter 
35 benefits in September 1996 and that since that time, the 
veteran was also receiving Chapter 31 subsistence allowance 
based on her additional dependent status.  In addition, the 
Committee determined that the other elements of equity and 
good conscience were not in the veteran's favor. 

In a June 2000 Administrative decision, the RO determined 
that the erroneous payments made in the veteran's case were 
not made due to administrative error on the part of VA.  No 
reasons and bases were given, only cites to pertinent VA 
regulations.  

The veteran maintains that since his youngest child started 
college, he was in constant contact with VA and notified VA 
of her progress.  The veteran maintains that he was unaware 
that he was not entitled to the additional monies that he 
received for his youngest child as a dependent on his VA 
benefits even though she was independently receiving Chapter 
35 educational assistance.  The veteran indicates that he was 
told that he was entitled to claim his children as dependents 
until they attained 23 years of age and were in school.  In 
addition, during personal hearings held in September 1999 and 
in July 2001, the veteran presented further contentions.  The 
veteran related that when his youngest daughter applied for 
Chapter 35 benefits, he submitted paperwork to VA in the 
vocational rehabilitation section and in the Chapter 35 
section.  He related that these sections of VA were aware 
that he was receiving VA benefits at the time.  The veteran 
related that he submitted all necessary paperwork and kept VA 
fully informed of his dependents' status.  He related that he 
was never told that he could not get dependency benefits when 
his child was getting Chapter 35 benefits.  He stated that 
his financial situation had changed due to his home being 
damaged due to flooding.  He related that his home repairs 
depleted his savings.  In addition, he related that the 
repairs were not completed.  The veteran testified that he 
had to sell home furnishings to help make ends meet.  In 
addition, the veteran related that he had endured vocational 
and investment setbacks.  


Analysis

Pursuant to 38 U.S.C.A. § 5112(a), it is provided that except 
as otherwise provided in this section, the effective date of 
a reduction or discontinuance of compensation shall be fixed 
in accordance with the facts found.  38 U.S.C.A. § 
5112(b)(10) provides otherwise, that the effective date of a 
reduction or discontinuance of compensation by reason of an 
erroneous award based solely on administrative error or error 
in judgment shall be the date of last payment.  Likewise, 38 
C.F.R. § 3.500(b)(2) provides that the effective date of 
reduction of VA benefits is "date of last payment on an 
erroneous award based solely on administrative error or error 
in judgment."

38 C.F.R. § 3.667(f)(1) provides that compensation may not be 
authorized after a child has elected to receive educational 
assistance under 38 U.S.C. chapter 35 (see § 3.707 and § 
21.3023 of this chapter).  The conditions applicable to the 
bar to payment of compensation for a child concurrently with 
educational assistance allowance under Chapter 35 are set 
forth in 38 C.F.R. § 21.3023.  38 C.F.R. § 21.3023 provides 
that a child who is eligible for educational assistance and 
who is also eligible for compensation based on school 
attendance must elect whether he or she will receive 
educational assistance or compensation.  An election of 
educational assistance either before or after the age of 18 
years is a bar to subsequent payment of increased rates or 
additional amounts of compensation on account of the child 
based on school attendance on or after the age of 18 years. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the issue of the validity of a debt is 
a threshold determination which must be made prior to a 
decision on a request for waiver of the indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also 
VAOPGCPREC 6-98.  The veteran has asserted that VA is solely 
at fault in the creation of the debt.

Pursuant to 38 U.S.C.A. § 5112(b)(10) and 38 C.F.R. § 
3.500(b)(2), when an overpayment has been made "by reason of 
an erroneous award based solely on administrative error," the 
reduction of that award cannot be made retroactive to form an 
overpayment debt owed to VA from the recipient of the 
erroneous award.

The first question to be addressed is the validity of the 
debt. The veteran has not questioned the amount of the debt, 
he and his representative have only asserted that the debt is 
invalid because it was created solely due to VA 
administrative error.

The facts in this case demonstrate that the veteran did not 
have knowledge that the award of additional compensation 
based on his fifth child's school attendance was erroneous 
once his child began to receive Chapter 35 benefits.  
Although the VA pamphlet and application form for Chapter 35 
benefits stated that his child could not receive both 
compensation and Chapter 35 benefits based upon the child's 
status as a student, the veteran clearly had no knowledge of 
that he was not entitled to additional compensation for his 
child while his child was also in receipt of Chapter 35 
benefits.  The pamphlet was Chapter 35 notification for the 
dependents and the Board believes that the veteran did not 
understand, via this pamphlet only, that he could not receive 
additional compensation benefits for his fifth child while 
this child was receiving Chapter 35 benefits.  

The veteran's prior children also received Chapter 35 
benefits.  All adjustments in his income were made by VA.  
While the veteran's benefits were reduced when those children 
entered the Chapter 35 program, it is clear that the veteran 
was never separately notified of any changes in his VA 
compensation benefits.  VA cannot assume that the veteran 
would understand all changes to his benefits, as those 
benefits also change for other reasons, to include 
legislative changes, and the veteran's benefits were reduced 
when his children turned 18 years of age.  The Board observes 
that when his older children were removed from his award, he 
was told that they were removed because they had turned 18 
years of age.  He was not told that they were removed as 
school age children (to the age of 23) because they had 
entered the Chapter 35 program and duplication of benefits 
was prohibited.  Also, the veteran was repeatedly told that 
he could receive additional VA compensation benefits for his 
children until they were 23 if they were in school. 

The Board has carefully reviewed the information provided the 
veteran and his fifth child, and finds that the veteran was 
not expressly informed that he was not entitled to additional 
compensation based upon his child's status as a student once 
his child began to receive Chapter 35 benefits.  The 
application form, in a section expressly directed to the son 
or daughter ONLY, states that the commencement of a program 
of education under Chapter 35 will generally prohibit future 
payments of compensation which might otherwise be payable as 
a result of your school attendance.  The fifth child's 
application is not of record, but it appears clear that this 
child signed the form as this child was awarded Chapter 35 
benefits.  However, the Board notes that the veteran was 
never expressly informed of the prohibition of receiving 
additional compensation for this child who was in receipt of 
Chapter 35 benefits.  The veteran was not instructed to take 
any action whatsoever when his last child (or any prior 
children) began to receive Chapter 35 benefits.  The 
application form is completed and signed by the child as the 
applicant.  

In sum, without sufficient notification to the veteran that 
his VA compensation benefits changed in the past due to the 
entries of his children into the Chapter 35 program, and, 
specifically due to his fifth child's entry into the Chapter 
35 program, the Board finds that the veteran was not 
adequately informed and did not have sufficient knowledge 
that he was not entitled to additional compensation for his 
child while his child was also in receipt of Chapter 35 
benefits.

The Board notes that VA was clearly aware that the veteran's 
fifth child was attending college and was in receipt of 
Chapter 35 benefits, yet continued to pay the veteran 
additional compensation based on this child's school status.  
As noted, there was an internal memorandum stating that the 
child should be removed from the veteran's VA compensation 
award.  This child was not removed.  VA had removed the prior 
children from the veteran's award of benefits.  The veteran 
clearly communicated with the RO truthfully.  The record 
shows that he was very attentive to informing VA of changes 
in his dependency status to include the marriage of his 
daughter and death of his wife.  He also informed VA whenever 
any of his children were changing school status.  He did not 
commit any act which led to the erroneous award.  Based on 
the facts of the case the Board is unable to identify any 
evidence or statement of the veteran that would indicate that 
he knowingly accepted additional compensation to which he 
knew he was not entitled.  The veteran's fifth child was 
mistakenly not removed from the veteran's award.  This 
mistake was made by VA.  

The Board finds that error by VA was the cause of the 
overpayment of additional compensation benefits in the amount 
of $4,440 in this case.  A finding that the erroneous award 
was based solely on VA error mandates that the effective date 
of reduction of the erroneous VA award be the date of last 
payment.  Hence, since the overpayment was made by reason of 
an erroneous award based solely on administrative error, the 
reduction of that award cannot be made retroactive to form an 
overpayment debt owed to VA from the recipient of the 
erroneous award.  Accordingly, there is no basis in law for 
the RO's conclusion that the overpayment was validly created.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

Further, the Board notes that the veteran was paid additional 
subsistence allowance based on his fifth child as a school 
age child.  He was paid in this manner due to the erroneous 
information in his record that he had a school age child on 
his compensation award.  As noted, the fact that the fifth 
child was not removed from his award was due to sole VA 
administrative error.  As such, it is clear that the payment 
of additional subsistence allowance flows from the same 
mistake by VA and was also due to sole VA administrative 
error.

Accordingly, the Board also finds that error by VA was the 
cause of the overpayment of additional vocational 
rehabilitation training subsistence allowance benefits for a 
dependent in the amount of $1,841.83 in this case.  A finding 
that the erroneous award was based solely on VA error 
mandates that the effective date of reduction of the 
erroneous VA award be the date of last payment.  Hence, since 
the overpayment was made by reason of an erroneous award 
based solely on administrative error, the reduction of that 
award cannot be made retroactive to form an overpayment debt 
owed to VA from the recipient of the erroneous award.  
Accordingly, there is no basis in law for the RO's conclusion 
that this second overpayment was validly created.  38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

In conclusion, the Board finds that the erroneous awards of 
additional compensation benefits and additional vocational 
rehabilitation training subsistence benefits were solely the 
result of VA administrative error, and in effect, void ab 
initio.  The two separate overpayments in the amounts of 
$4,440 and $1,841.83, respectively, were improperly created 
and therefore may not be assessed against the veteran.  Thus, 
the issues of the veteran's entitlement to waiver of recovery 
of these overpayments have been rendered moot.


ORDER

Because the $4,440 indebtedness of additional compensation 
benefits was improperly created, the benefit sought on appeal 
is granted.

Because the $1,841.83 indebtedness of vocational 
rehabilitation training subsistence allowance benefits was 
improperly created, the benefit sought on appeal is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

